                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHELLE PETRIZZO,                          :   CIVIL ACTION NO. 1:16-CV-558
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
NANCY A. BERRYHILL,1                        :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 9th day of October, 2018, upon consideration of the

report (Doc. 17) of Magistrate Judge William I. Arbuckle, recommending that the

court deny the appeal of Michelle Petrizzo (“Petrizzo”) for a period of disability and

disability insurance benefits, and it appearing that Petrizzo has not objected to the

report, see FED. R. CIV. P. 72(b)(2), and the court observing that failure of a party to

timely object to a magistrate judge’s conclusions “may result in forfeiture of de novo

review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007)

(citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a

matter of good practice, a district court should “afford some level of review to

dispositive legal issues raised by the report,” Henderson, 812 F.2d at 878; see also

Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac

Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order


      1
        Due to the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., former
acting Commissioner of Social Security Nancy A. Berryhill is currently presiding
as the Deputy Commissioner for Operations of the Social Security Administration.
For consistency purposes, however, we continue to refer to Ms. Berryhill as “the
Commissioner.”
to “satisfy itself that there is no clear error on the face of the record,” FED. R. CIV. P.

72(b), advisory committee notes, and, following independent review of the record,

the court in agreement with Judge Arbuckle that the decision of the administrative

law judge is “supported by substantial evidence,” 42 U.S.C. § 405(g); Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001), and concluding that there is no clear

error on the face of the record, it is hereby ORDERED that:

       1.     The report (Doc. 17) of Magistrate Judge Arbuckle is ADOPTED.

       2.     The decision of the Commissioner denying Petrizzo’s application for a
              period of disability and disability insurance benefits is AFFIRMED.

       3.     The Clerk of Court shall enter judgment in favor of the Commissioner
              and against Petrizzo as set forth in paragraph 2.

       4.     The Clerk of Court is directed to CLOSE this case.




                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
